EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanyingQuarterly Report on Form 10-Q of Kingly Chateau Corporation, for theperiod ending July 31, 2012 I, Tung Yee Shing, ChiefExecutive Officer andPrincipal Accounting Officer of Kingly Chateau Corporation hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. SuchQuarterly Report on Form 10-Q for the period ending July 31, 2012, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in suchQuarterly Report on Form 10-Q for the period ended July 31, 2012 fairly represents in all material respects, the financial condition and results of operations of Kingly Chateau Corporation. Date: August 30, 2012 By: /s/ Tung Yee Shing Tung Yee Shing ChiefExecutive Officer Chief Financial Officer Principal Accounting Officer
